  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 1 of 8 PAGEID #: 1



                      UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION
 TAVON WINBUSH,                           )
                                          )         CIVIL COMPLAINT
       Plaintiff,                         )
                                          )
 v.                                       )         Case No. 2:19-cv-1118
                                          )
 PROCOLLECT, INC.                         )
                                          )         JURY DEMAND
      Defendant.                          )

                                     COMPLAINT


      Now comes TAVON WINBUSH (“Plaintiff”) complaining as to the conduct of

PROCOLLECT, INC. (“Defendant”) as follows:


                                 NATURE OF THE ACTION

      1.      Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq., and the Ohio

Consumer Sales Practices Act (“CSPA”) under Ohio Rev. Code Ann. § 1345 et seq.

                               JURISDICTION AND VENUE

      2.      This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.




                                           [1]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 2 of 8 PAGEID #: 2



       3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant

conducts business in this District and substantial portion of the events giving rise to the

claims occurred within this District.

                                          PARTIES

       4.     Plaintiff is a natural person residing within the Southern District of Ohio.

       5.     Defendant is a third-party debt collector.

       6.     Defendant is a Texas corporation, headquartered in Dallas, Texas, that

regularly collects upon consumers in Ohio.

       7.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers at all times relevant to the instant action.

                          FACTS SUPPORTING CAUSES OF ACTION

       8.     On or about February 19, 2019, Plaintiff received a letter from Defendant,

attached as Exhibit A.

       9.     The letter stated that Plaintiff owed a debt for rent on an apartment with

an original balance of $1,160.31.

       10.    The letter stated that Plaintiff also owed a “Collection Agency Fee” of

$7.50 that was “authorized in the lease with your Creditor or state law.”

       11.    Upon information, reference, and belief, no such collection agency fee was

ever “authorized.”




                                             [2]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 3 of 8 PAGEID #: 3



       12.    Further, the letter offered a purported 35% discount on the balance due on

this alleged debt.

       13.    The purported 35% discount did not factor in Defendant’s $7.50 collection

agency fee. Including the collection agency fee, the total discount offered was less than

35%.

       14.    Further, the offer was valid “if payment of $761.70 is received in our office

no later than 3/30/2019,” but the letter noted that “ProCollect is under no obligation to

honor this offer after it expires.” (Emphasis added.)

       15.    Additionally, the letter stated that “[i]f you cannot pay the balance in full

and would like to set up payment arrangements, you must call our office by

3/30/2019.”

       16.    This statement would lead the least sophisticated consumer to believe that

Defendant was willing to accept a payment plan to pay off the balance.

       17.    Plaintiff could not afford to pay the balance in full at that point in time,

and he found the idea of getting on a payment plan to be attractive.

       18.    On or about March 19, 2019, Plaintiff called Defendant for the purpose of

setting up a payment plan.

       19.    During the phone call, Plaintiff was told by Defendant’s agent that he

needed to pay the entire $761.70 offered settlement amount “today” or he would be

required to pay the entire original balance of $1,160.31, plus the $7.50 collection agency

fee.



                                            [3]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 4 of 8 PAGEID #: 4



       20.    This directly contradicted what Defendant stated in its February 19, 2019

letter. That letter stated that Plaintiff had until March 30, 2019 to pay the $761.70

settlement amount.

       21.    On information and belief, Defendant’s reference to “payment

arrangements” was a mere ruse designed to entice Plaintiff to call Defendant regarding

the debt. Defendant never intended to offer any “payment arrangements,” that is, any

payment plans.

       22.    Plaintiff explained to Defendant’s representative that Plaintiff needed to

set up a payment plan in order to pay off the alleged debt.

       23.    Defendant’s agent refused the offer of a payment plan and stated that it

would be impossible to accept any type of payment plan on the account whatsoever.

       24.    Instead, the agent stated that Plaintiff needed to get his credit card out and

“pay this right now.”

       25.    Plaintiff stated that he could not pay the entire amount that very day.

       26.    Defendant’s agent stated that he was marking Plaintiff’s conduct down as

a “refusal to pay.”

         COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       27.    Plaintiff realleges the paragraphs above as though fully set forth herein.

       28.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       29.    Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purpose of its business is the collection of debts, and because it



                                            [4]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 5 of 8 PAGEID #: 5



uses the instrumentalities of interstate commerce to do so. In the alternative, Defendant

is a “debt collector” under § 1692a(6) because it regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another.

       30.    Defendant identifies itself as a debt collector and is engaged in the

business of collecting or attempting to collect, directly or indirectly, defaulted debts

owed, due, or asserted to be owed or due to others.

       31.    The subject alleged debt is a “debt” as defined by FDCPA § 1692a(5) as it

arises out of a transaction due or asserted to be owed or due to another for personal,

family, or household purposes.

       32.    The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection with

the collection of any debt.”

       33.    Defendant violated this provision by offering a “35% discount” that did

not add up to 35% when the collection agency fee was factored in.

       34.    Defendant violated this provision by falsely implying the Plaintiff could

set up a payment plan, when in reality Defendant had no intention of accepting a

payment plan.

       35.    Defendant violated this provision by stating that Plaintiff had until March

30, 2019 to accept an offer of settlement, but then stating that Plaintiff was required to

accept the offer on the spot over the phone on March 19, 2019.

       36.    Defendant further violated § 1692f(1) by charging a $7.50 collection

agency fee that, on information and belief, was not authorized by law or agreement.

                                            [5]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 6 of 8 PAGEID #: 6



         COUNT II—VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       37.     Plaintiff realleges the above paragraphs as though fully set forth herein.

       38.     The CSPA, pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

       39.     Plaintiff is a “person” as defined by R.C. 1345.01(B).

       40.     Defendant is a “supplier” as defined by R.C. 1345.01(C). Taylor v. First

Resolution Invest. Corp., 72 N.E.3d 573, 600 (Ohio 2016), cert. denied sub nom. First

Resolution Inv. Corp. v. Taylor-Jarvis, 137 S. Ct. 398 (2016).

       41.     Debt collection is a “consumer transaction” as defined by R.C. 1345.01(A).

       42.     R.C. §1345.09(B) thus grants Plaintiff a private right of action against

Defendant for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

       43.     Under the CSPA, the Court may award a multiplier for attorney fees for

contingency fee cases, such as this one. Davis v. Mut. Life Ins. Co. of New York, 6 F.3d 367,

383 (6th Cir. 1993) (citing Bittner v. Tri-Cty. Toyota, Inc., 569 N.E.2d 464 (Ohio 1991)).

       44.     Defendant has committed unfair or deceptive acts or practices in violation

of the CSPA, R.C. 1345.02(A), by engaging in acts and practices in violation of the

FDCPA as set forth above.

       45.     Such acts and practices have been previously determined by Ohio courts

to violate the CSPA, R.C. 1345.01 et seq. See, e.g., Kelly v. Montgomery Lynch & Assocs.,

Inc., No. 1:07-CV-919, 2008 WL 1775251, at *11 (N.D. Ohio Apr. 15, 2008) (“[A]ny




                                              [6]
  Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 7 of 8 PAGEID #: 7



violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03”).

      46.    Defendant committed such actions after such decisions were available for

public inspection pursuant to R.C. 1345.05(A)(3).

      47.    Defendant’s actions therefore violated the CSPA, and Plaintiff is entitled

to compensation.

WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.     Declaring that the practices complained of herein are unlawful and violate

      the aforementioned bodies of law;

      b.     Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      c.     Awarding Plaintiff actual damages, in an amount to be determined at

      trial, as provided under 15 U.S.C. § 1692k(a)(1);

      d.     Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      e.     Awarding Plaintiff $200 per violation of the CSPA, plus reasonable

      attorney fees;

      f.     Awarding Plaintiff the costs of this action; and

      g.     Awarding any other relief as this Honorable Court deems just and

      appropriate.




                                           [7]
 Case: 2:19-cv-01118-GCS-CMV Doc #: 1 Filed: 03/26/19 Page: 8 of 8 PAGEID #: 8



A TRIAL BY JURY IS DEMANDED.



Dated: March 26, 2019

                                       By: s/ Jonathan Hilton

                                       Jonathan Hilton (0095742)
                                       HILTON PARKER LLC
                                       10400 Blacklick-Eastern Rd NW, Suite 110
                                       Pickerington, OH 43147
                                       Tel: (614) 992-2277
                                       Fax: (614) 427-5557
                                       jhilton@hiltonparker.com




                                     [8]
